LOTTINGER, Judge.
This is a suit for damages ex delicto filed by Willie J. Campbell against Ralph Du-prey, driver of a garbage truck, his employer, Browning-Ferris Industries of Louisiana, Inc. and its insurer Commercial Union Insurance Company. Prior to trial the plaintiff died, and his widow was substituted as plaintiff.
The trial was before a jury which brought in a judgment in favor of defendant and plaintiff’s suit was dismissed. Plaintiff has taken this appeal.
The accident occurred on January 30, 1974 at approximately 11:30 A.M. Walter Lawrence, a witness for plaintiff was in another vehicle at the intersection where the accident took place. He testified that Willie Campbell was stopped at a traffic signal when the garbage truck being operated by the defendant, Ralph Duprey, rear-ended Mr. Campbell’s pickup truck and knocked it some 10 or 15 feet forward. He did not stop to speak to Mr. Campbell at the time because of the traffic, but spoke to him later. He testified that there was no possibility that Mr. Campbell backed up into the garbage truck and that he saw both the plaintiff and the defendant get out of their respective vehicles, as he drove off.
John Beauchamp, another witness for plaintiff testified that he lived right across the street from the plaintiff and was a witness to the accident. He testified that the impact pushed plaintiff’s truck about 10 feet and did a little damage to the rear of the truck.
Ralph Duprey, the defendant driver, testified that the accident occurred at the corner of Scenic Highway and Harding Boulevard, Baton Rouge, Louisiana. He contends that Mr. Campbell backed up into him. Mr. Duprey said that there were 4 or 5 cars ahead of him, that is between the garbage truck and the traffic light and the plaintiff’s truck was one of them. When Duprey stopped at the traffic light, his passenger and co-worker, James Moody got out of the truck, walked to the front of the garbage truck and crossed Scenic Highway to the Southern University Campus. He was completely across the street. Duprey contends that Campbell did not want to report the accident stating that there was no damage to either truck, but Duprey stated that he had to call his dispatcher.
This was a trial before a jury. It is obvious from the ruling for defendants, that the jury did not believe the story of how the accident happened as related by plaintiff’s witnesses. This is entirely a credibility question which rests solely with the jury, and should not be disturbed by this Court absent manifest error. What apparently impressed the jury is the fact that if this was such a severe hit by this garbage truck, why did the plaintiff not want to call the police to investigate the accident.
For the reasons hereinabove assigned, the judgment of the Trial Court is affirmed; all costs of this appeal to be paid by plaintiff.
AFFIRMED.